         Case 1:20-cr-10136-RGS Document 184 Filed 10/09/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )                Case No. 1:20-cr-10136-RGS
                                    )
      v.                            )
                                    )
JARMINA KALLON.,                    )
                                    )
      Defendant.                    )
                                    )
____________________________________)


                             MOTION FOR RULE 11 HEARING

       The Defendant, Jarmina Kallon, through undersigned counsel, respectfully moves to

schedule a hearing pursuant to Rule 11 of the Federal Rules of Criminal Procedure. In support of

this motion, the Defendant submits that he has decided to plead guilty in this matter, without a

plea agreement.

       The Defendant requests that the Court schedule the hearing for a date in October,

preferably during the week of October 19, 2020, if that is convenient for the Court. The

Defendant agrees to conduct the hearing by videoconference.

                                                     JARMINA KALLON

                                                     By his attorneys,


                                                     /s/ George W. Vien
                                                     George W. Vien (BBO# 547411)
                                                     Joshua N. Ruby (BBO# 679113)
                                                     DONNELLY, CONROY & GELHAAR, LLP
                                                     260 Franklin Street, Suite 1600
                                                     Boston, Massachusetts 02110
                                                     (617) 720-2880
                                                     gwv@dcglaw.com
                                                     jnr@dcglaw.com
         Case 1:20-cr-10136-RGS Document 184 Filed 10/09/20 Page 2 of 2




Dated: October 9, 2020



                             LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for the defendant and
counsel for the government have conferred. The government takes no position on this motion.


                                                      /s/ George W. Vien
                                                      George W. Vien




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on October 9,
2020.

                                                      /s/ George W. Vien
                                                      George W. Vien




                                                 2
